Citation Nr: 1815229	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  08-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to an initial increased rating in excess of 70 percent prior to September 12, 2017, for anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran requested a hearing before a Veterans Law Judge in his November 2008 substantive appeal.  However, in a July 2011 correspondence, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.702(e) (2017).  In a March 2017 brief, the Veteran's representative stated that the Veteran had requested a hearing.  However, the Veteran has not requested a new hearing following his July 2011 withdrawal.  Moreover, the Veteran's representative submitted an additional brief in June 2017 and made no reference to a pending hearing request.  Thus the Board believes that the representative's statement in March 2017 was merely an error. 

This matter was previously remanded by the Board in November 2011and September 2015 for further development.  A December 2016 rating decision granted a 70 percent disability rating for anxiety disorder effective February 27, 2004, the date of the claim.  

The Board again remanded the matter in August 2017 for further development.  In a subsequent December 2017 rating decision, the RO granted a 100 percent disability rating for anxiety disorder effective September 12, 2017.  


FINDINGS OF FACT

1.  Service connection for an anxiety disorder was granted effective February 27, 2004.

2.  A total rating based on individual employability was granted effective February 27, 2004.
3.  There are no pending claims for service connection or for an earlier effective date for the grant of service connection.

4.  The Veteran has been granted the maximum benefit allowed by law and regulation.


CONCLUSION OF LAW

There is no longer a claim in controversy and the Veteran's claim for an initial rating greater than 70 percent prior to September 12, 2017, for his service-connected anxiety disorder is moot.  38 C.F.R. 3.103(a); A.B. v. Brown, 6 Vet. App. 35, 38 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Regarding the duty to notify, once a claim of service connection has been granted, the filing of a notice of disagreement with the RO's rating of a disability does not trigger additional 38 U.S.C. § 5103(a) notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further notice is not applicable in the Veteran's claim.  See e.g., Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claim.
II.  Increased Rating 

In this case, the Veteran has been granted service connection for a single disability, an anxiety disorder, effective February 27, 2004.  His anxiety disorder was rated as 70 percent disabling from the effective date until September 12, 2017, when he was granted a 100 percent rating.  The Veteran has asserted that he is entitled to an initial 100 percent schedular rating for his anxiety disorder for the entire rating period.  

On a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

In this case, while the Veteran has not been granted the maximum schedular rating for his service-connected anxiety disorder, he has been granted the maximum benefit allowed by law and regulation and the Board finds his claim for an initial increased schedular rating moot.

In a June 2007 rating decision, the RO granted the Veteran a total disability rating based on individual unemployability due to his single service-connected disability (TDIU) with an effective date of May 22, 2006.  In a subsequent December 2016 rating decision, the RO granted the Veteran an earlier effective date of February 27, 2004, the date of claim for the underlying anxiety disorder.  Therefore, as of the December 2016 rating decision, the Veteran has been in receipt of a TDIU for the entire schedular rating period.  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has previously held that the award of a TDIU does not moot a Veteran's claim for a 100 percent schedular rating.  See Acosta v. Principi, 18 Vet. App. 53, 60-61 (2004).  In support of its decision in Acosta, the Court noted that certain benefits flowed from a 100 percent schedular rating that were not available through the grant of a TDIU alone, pointing to the special monthly compensation available (SMC) under 38 U.S.C. § 1114(s), which are only available to a Veteran who has a "service-connected disability rated as total."  Id.  

However, since the Court's decision in Acosta, it subsequently held that a grant of TDIU based on a single disability constitutes a totally rated service-connected disability for purposes of 38 U.S.C. § 1114(s).  See Bradley v. Peake, 22 Vet.App. 280, 293 (2008); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  Thus, with its holding in Bradley, the Court eliminated the distinction in benefits available from a grant of a 100 percent schedular rating for a single service-connected disability as opposed to the grant of a TDIU based on a single service-connected disability.

In some instances, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280.  However that is not the case in the matter currently before the Board.  The Veteran has no other service-connected disabilities and no other pending claims for service connection for additional disabilities and therefore no additional benefit can be granted pursuant to 38 U.S.C. § 1114(s).

Additionally, the Board notes that a 100 percent schedular rating may be reduced, pursuant to the procedural requirements in 38 C.F.R. § 3.105(e), after an examination showing material improvement.  38 U.S.C. § 1155; 38 C.F.R. § 3.343(a).  In contrast, a TDIU may only be reduced upon a determination that a Veteran has "actual employability" shown by clear and convincing evidence.  38 C.F.R. § 3.343(c)(1).  Moreover, if the TDIU was granted after January 1, 1985, the Veteran's TDIU may not be reduced even after a Veteran begins to engage in substantially gainful employment unless the Veteran is able to maintain employment for a period of at least 12 months.  38 U.S.C. § 1163(a); 38 C.F.R. § 3.343(c)(2).

Therefore, for the reasons discussed above, the Board finds that because the Veteran has been awarded a TDIU for his single service-connected disability for the entire rating period, and there are no remaining claims on appeal or pending, he has been granted the maximum benefit allowed by law and regulation.  Accordingly, there is no longer a claim in controversy, and the Veteran's claim for an initial rating greater than 70 percent prior to September 12, 2017, for his service-connected anxiety disorder is dismissed as moot.  A.B. v. Brown, 6 Vet. App. 35, 38 (1993).


ORDER

Entitlement to an initial rating in excess of 70 percent prior to September 12, 2017, for anxiety disorder is dismissed.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


